Russell, C. J.
1. The decision in this case is controlled by the ruling •of the Supreme Court in Strickland v. State, 137 Ga. 1 (72 S. E. 260, 36 L. R. A. (N. S.) 115, 27 Ann. Cas. (1913B) 323). And since that decision was rendered in response to a request by this court for instructions as to the constitutionality of the act making it unlawful to carry a pistol without a license (Acts 1910, page 134), this court declines to present again the question of the constitutionality of that act.
2. Nor is it necessary to inquire whether that statute is in violation of the provision of the Federal constitution that “The citizens of each State shall be entitled to all privileges and immunities of citizens in the several States,” not only because it is well settled that the manner of bearing arms of offense and defense may be regulated by the several States without infringing the constitutional right of citizens to have and bear arms, but also because the motion in arrest of judgment is insufficient to raise any such question as that the accused was not a resident or citizen of Georgia. Judgment affirmed.
Accusation of carrying pistol; from city court of Brunswick. October 7, 1915.
Franlc H. Harris, for plaintiff in error.
A. H. Crovatt, solicitor, contra.